Citation Nr: 0726080	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bipolar disorder.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for bipolar disorder.  By an October 2005 rating 
decision, the RO reopened the claim and denied service 
connection.  In May 2007, the veteran testified before the 
Board at a hearing that was held at the RO.

The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for bipolar disorder was 
previously denied in a December 1980 rating decision.  The RO 
declined to reopen the claim several times thereafter, most 
recently in November 2001.  The veteran was notified of each 
of these decisions, but failed to perfect an appeal.

2.  The evidence received since the last final denial in 
November 2001 is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the veteran's claim.



CONCLUSIONS OF LAW

1.  The November 2001 rating decision that declined to reopen 
the previously denied claim for service connection for 
bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for bipolar disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for bipolar disorder was previously denied 
in a December 1980 rating decision.  Although the RO has 
adjudicated the issue of entitlement to service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In decisions respectively dated in December 1980 and November 
2001, the RO denied the veteran's claim for service 
connection for bipolar disorder and declined to reopen the 
claim.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2006).  Thus, the December 1980 
and November 2001 decisions became final because the veteran 
did not file a timely appeal from either.

The claim for entitlement to service connection for bipolar 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in 
December 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, lay statements submitted in 
support of the veteran's claim, and the veteran's own 
statements.  The RO found that the veteran's bipolar disorder 
existed prior to the time he entered active service and that 
his bipolar disorder was not aggravated or permanently 
worsened as a result of his active service.  Accordingly, his 
claim was denied.  

The veteran applied to reopen his claim for service 
connection in December 2004.  The Board finds that the 
evidence received since the last final decision in November 
2001 is not cumulative of other evidence of record, relates 
to unestablished facts, and raises a reasonable possibility 
of substantiating his claim.

Newly received evidence includes an April 2005 statement 
submitted by the veteran's mother in which she concludes that 
the veteran's psychiatric disorder was exacerbated, or 
permanently worsened as a result of his active service.  The 
record reflects that the veteran's mother is a Registered 
Nurse who reportedly specializes in gerontology.  In an 
August 1995 statement the veteran's mother stated that her 
employment as a Registered Nurse had given her a great deal 
of experience with irrational behavior, thus qualifying her 
to comment as to the status of her son's condition during 
active service.  Because the veteran's mother, as a 
Registered Nurse who specialized in gerontology, is competent 
to testify as to the status of the veteran's mental condition 
during active service, the Board finds that her opinion is 
evidence that is both new and material, as it demonstrates 
aggravation of a pre-existing condition.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (recognizing a nurse 
practitioner's education and clinical training in a 
specialized area of healthcare as qualification to render 
diagnoses and opinions); see also Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the November 2001 denial, there was no 
evidence demonstrating that the veteran's psychiatric 
disorder had been aggravated or permanently worsened as a 
result of his active service.  The new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.   
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for bipolar disorder is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for bipolar disorder is 
reopened.  To that extent only, the appeal is allowed.

REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection.

VA treatment records are outstanding.  In May 2007 testimony 
before the Board, the veteran reported that he had received 
psychiatric treatment from a VA facility in Oklahoma.  The 
record reflects that the veteran moved to Tampa, Florida from 
Oklahoma in May 2001.  Private treatment records dated in 
January 1995 show that the veteran was reportedly 
hospitalized at a VA facility in 1994.  It does not appear 
that any treatment records from Oklahoma have yet been 
associated with the claims file.  Because VA is on notice 
that there are VA records that may be applicable to the 
veteran's claim for service connection and because these 
records may be of use in deciding the claim, these records 
are relevant and an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Additionally, it appears that VA treatment records dated in 
1980 from the VA facility in Philadelphia, Pennsylvania are 
also outstanding.  A review of the veteran's service medical 
records reflects that he was originally scheduled to be 
discharged from service in June 1980, with no period of 
hospitalization to be recommended upon his discharge.  After 
the veteran's condition deteriorated, however, his discharge 
was rescheduled for September 1980, at which time he was to 
be released as an in-patient to the VA hospital in 
Philadelphia.  A review of the claims file shows that there 
are no treatment records from the VA hospital in Philadelphia 
dated immediately after the veteran's discharge of record.  
Indeed, the first post-service VA treatment records of record 
are dated in October 1981.  Because VA is on notice that 
there are VA records that are applicable to the veteran's 
claim for service connection and because these records may be 
of use in deciding the claim, these records are relevant and 
an attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran in this case has already undergone VA examination.  
On VA psychiatric examination in September 2005, the examiner 
noted in the report of examination that he had reviewed the 
veteran's claims file, which supported a finding that the 
veteran "may" have had difficulties with bipolar disorder 
prior to his entry into active service, but concluded that he 
could not opine as to whether any pre-existing bipolar 
disorder was aggravated or permanently worsened as a result 
of the veteran's period of active service without resorting 
to speculation.  

The Board, however, finds that the examiner's conclusion 
lacks adequate rationale.  The veteran's service medical 
records reflect that he was admitted as an in-patient for 
psychiatric treatment in March 1980.  Records dated in May 
1980 indicate that the veteran's symptoms were beginning to 
lessen in severity, and it was generally felt that he was 
improving.  Records dated in June 1980, however, show that 
the veteran's condition deteriorated such that a discharge 
from service that month was not felt to be appropriate, and 
his discharge was rescheduled for September 1980, at which 
time he was to be released to the VA hospital in Philadelphia 
as an in-patient.  It is unclear to the Board whether the 
veteran's June 1980 deterioration may be considered a 
permanent worsening of his condition, or whether this 
deterioration was a natural fluctuation or progression of his 
diagnosed disorder.  Thus, while the veteran has already been 
afforded a VA examination, because the September 2005 
examiner did not specifically address this question, the 
Board finds that a remand for an additional opinion is in 
order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records dated from 
September 1980 to September 1982 from 
the VA hospital in Philadelphia, 
Pennsylvania.  Similarly, obtain 
clinical records from all VA facilities 
in Oklahoma, dated from 1993 to May 
2001.  If these records are no longer 
on file, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  After the above records have been 
obtained, forward the veteran's claims 
file to a VA psychiatrist for the 
purpose of rendering an opinion as to 
whether any pre-existing psychiatric 
disorder was aggravated or permanently 
worsened as a result of the veteran's 
active service.  In this regard, the 
examiner should specifically consider 
service medical records dated from 
March 1980 to September 1980 which show 
improvement and subsequent 
deterioration of the veteran's 
psychiatric condition.  No further 
examination of the veteran is necessary 
unless the examiner determines 
otherwise.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide opinions as to 
the following questions:

a.  Did the veteran have bipolar 
disorder or any other psychiatric 
disorder at the time of his entry 
into service?  

b.  If the veteran did have a pre-
existing psychiatric disorder at the 
time of his entry into service, is 
it as likely as not (a 50 percent 
probability or greater) that his 
pre-existing psychiatric disorder 
was aggravated or permanently 
worsened as a result of the 
veteran's active service?  In 
answering this question, the 
examiner should specifically comment 
as to whether the veteran's June 
1980 deterioration may be considered 
a permanent worsening of his 
condition, or whether this 
deterioration was a natural 
fluctuation or progression of his 
diagnosed disorder.

c.  If the veteran did not have 
bipolar disorder or any other pre-
existing psychiatric disorder prior 
to his entry into service, is it as 
likely as not (a 50 percent 
probability or greater) that his 
currently diagnosed psychiatric 
disorder is related to his period of 
active service?

The examiner should provide the 
rationale for the opinions provided.  
If necessary, the examiner should 
reconcile his or her opinions with all 
other opinions of record.

3.  Then, readjudicate the veteran's 
claim for service connection for 
bipolar disorder.  If any decision 
remains adverse to the appellant, 
provide the appellant and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


